Dismissed and Memorandum Opinion filed November 6, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00871-CR

                      DANNY R. ALEJANDRO, Appellant

                                           V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 339th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1003546

                 MEMORANDUM                       OPINION


      This is an attempted appeal of a ruling denying appellant’s motion for leave
to file a petition for writ of mandamus.

      Generally, a criminal defendant may appeal only from a final judgment. See
State v. Sellers, 790 S.W.2d 316, 321 n. 4 (Tex. Crim. App. 1990). The courts of
appeals do not have jurisdiction to review interlocutory orders in a criminal appeal
absent express statutory authority. Apolinar v. State, 820 S.W.2d 792, 794 (Tex.
Crim. App. 1991); see also Ragston v. State, 424 S.W.3d 49 (Tex. Crim. App. 2014).

      The denial of a motion for leave to file a petition for writ of mandamus is not
a separately appealable order. Because this appeal does not fall within any exception
to the general rule that an appeal may be taken only from a final judgment of
conviction, we lack jurisdiction.

      Accordingly, we dismiss the appeal for lack of jurisdiction.



                                       PER CURIAM




Panel consists of Chief Justice Frost and Justices Jamison and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2